SULLIVAN, Judge
(concurring):1
A very close thing is Justice. In the court below, this case was affirmed (3-0) in an unpublished opinion. In our Court two votes are needed to grant a petition. When this ease came to our Court, initially there was only one vote to grant (3 of the 4 active judges voted to deny hearing this case). After further deliberation and right before the denial order was issued, the deliberative process yielded one more vote to grant. This gave appellant the two required votes to grant. So this ease came into our courtroom for review by a slim margin. Yet once in the courtroom, appellant has prevailed in obtaining a reversal of the case by a 4-1 vote of the judges.2 A very close thing is Justice!

. I completely agree with the excellent opinion of my learned Brother, Senior Judge Robinson Everett.


. Even the lone dissenting vote would now give some relief in this case. As Judge Crawford notes in her dissent, "I would feel more comfortable if we sent this record back for a United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967), hearing____" 45 MJ at 164.